             Case 2:21-cv-00129-KJD-VCF Document 24 Filed 08/02/21 Page 1 of 5



1    ROBERT W. COTTLE, ESQ.
     Nevada Bar No. 4576
2    MATTHEW D. MINUCCI, ESQ.
     Nevada Bar No. 12449
3    THE COTTLE FIRM
     8635 S. Eastern Avenue
4    Las Vegas, Nevada 89123
     Email: mminucci@cottlefirm.com
5    Phone: (702) 722-6111
6    Facsimile: (702) 834-8555
     Attorneys for Plaintiff
7
                                    UNITED STATES DISTRICT COURT
8
                                           DISTRICT OF NEVADA
9
10    ADAM IAN COWLEY,                                     CASE NO.: 2:21-cv-00129-KJD-VCF

11                    Plaintiff,
                                                                STIPULATION AND ORDER TO
12
      vs.                                                     CONTINUE DISCOVERY DEADLINES
13                                                                     (First Request)
      DEPUTY SYNTHES, INC.; DEPUY SYNTHES
14    SALES, INC.; CHAD ARTHURS; DOES I-X;
      and ROE CORPORATIONS I-X, inclusive,
15
16            Defendants.

17           Plaintiff by and through his counsel MATTHEW D. MINUCCI, ESQ., of THE COTTLE
18
     FIRM, and Defendant DEPUY SYNTHES SALES, INC. (“DePuy”) by and through his counsel
19
     ROBERT MCCOY, ESQ., of KAEMPFER CROWELL hereby stipulate and agree, pursuant to LR
20
21   26-3, to vacate and extend the current discovery deadlines set forth in the Discovery Plan and

22   Scheduling Order filed on July February 17, 2021 (Document #18).
23   A.      DISCOVERY COMPLETED TO DATE:
24
          1. Defendant served his Initial Disclosures on March 4, 2021.
25
          2. Plaintiff served his Initial Disclosures on March 5, 2021.
26
27        3. Defendants served their First Set of Requests for Production of Documents to Plaintiff on

28           March 17, 2021.




                                                        -1-
             Case 2:21-cv-00129-KJD-VCF Document 24 Filed 08/02/21 Page 2 of 5



1        4. Defendants served their First Set of Interrogatories to Plaintiff on March 17, 2021.
2
         5. Plaintiff served his First Set of Requests for Admissions to Defendant on April 22, 2021.
3
         6. Plaintiff served his First Set of Interrogatories to Defendant on April 22, 2021.
4
5        7. Plaintiff served his First Set of Requests for Production of Documents to Defendant on April

6            22, 2021.
7        8. Plaintiff served his Second Set of Requests for Production of Documents to Defendant on
8
             April 26, 2021.
9
         9. Plaintiff served his Responses to Defendant’s First Set of Requests for Production of
10
11           Documents on April 28, 2021.

12       10. Plaintiff served his Responses to Defendant’s First Set of Interrogatories on April 28, 2021.
13
         11. Plaintiff served his First Supplemental Disclosures on May 28, 2021.
14
         12. Defendants served their Responses to Plaintiff’s First Set of Requests for Admissions on June
15
             22, 2021.
16
17       13. Defendants served their Responses to Plaintiff’s First Set of Interrogatories on June 22, 2021.

18       14. Defendants served their Responses to Plaintiff’s First Set of Requests for Production of
19
             Documents on June 22, 2021.
20
         15. Defendants served their Responses to Plaintiff’s Second Set of Requests for Production of
21
22           Documents on June 22, 2021.

23       16. Defendants served their First Supplemental Disclosures on June 22, 2021.
24       17. The Parties have engaged in preliminary expert review.
25
     . . .
26
     . . .
27
28   . . .




                                                       -2-
             Case 2:21-cv-00129-KJD-VCF Document 24 Filed 08/02/21 Page 3 of 5



1    B.      DESCRIPTION OF DISCOVERY THAT REMAINS TO BE COMPLETED:
2
          1. Plaintiff intends to take the deposition of Defendants FRCP 30(b)(6) witness.
3
          2. Defendants intend to take the deposition of Plaintiff.
4
5         3. Defendants intend to take the deposition of Plaintiff’s wife.

6         4. Defendants intend to take the depositions of Plaintiff’s implanting surgeon and other relevant
7            treaters.
8
          5. The parties may take expert depositions.
9
     C.      REASON WHY DISCOVERY WAS NOT COMPLETED:
10
11           The Parties have retained experts and have preliminary opinions related to liability and

12   damages. However, significant unforeseen issues have arisen during the discovery, which warrant the
13
     requested extension. From a liability / product-defect standpoint, there are multiple failed plates
14
     which require destructive testing. Given residual issues relating to Covid restrictions across the states,
15
     the Parties are still working to co-ordinate all product experts’ abilities to meet and perform
16
17   destructive testing within agreed upon parameters. Second, the Plaintiff has had an amputation at the

18   shoulder, which is the ultimate alleged result of damages sustained in this matter. However, Plaintiff
19
     has had unrelated gastric-bypass surgery which has had certain complications, including the growth
20
     of superfluous benign tumors/flesh at the site of the amputation. This, combined with substantial
21
22   weight-loss, has caused it to be medically impossible to fit him for a prosthetic arm. Furthermore, the

23   medical experts are unable to opine to a reasonable degree of medical probability as to Plaintiff’s
24   needs for future medical care related to the prosthetic, until these tumors can be removed and the
25
     weight loss has tapered off. The parties expect this will be able to be accomplished within the time
26
     frames set forth herein in the requested extension. The parties submit these reasons constitute good
27
28   cause under LR 26-3 for the extension.




                                                        -3-
             Case 2:21-cv-00129-KJD-VCF Document 24 Filed 08/02/21 Page 4 of 5



1            The parties do not bring this stipulation for purpose of delay.
2
     D.      PROPOSED SCHEDULE FOR COMPLETING REMAINING DISCOVERY:
3
             1.     Discovery Cut-Off Date: June 11, 2022.
4
5            2.     Amending the Pleadings and Adding parties: October 11, 2021.

6            The parties are not seeking to extend this date.
7            3.     FRCP 26(a)(2) Disclosure of Initial Experts:
8
                        •   Plaintiff’s Initial Expert Disclosures: January 10, 2022
9
                        •   Defendant’s Initial Expert Disclosure: February 15, 2022
10
11                      •   The Parties shall have until April 17, 2022 to complete any depositions of any

12                          initial experts.
13
                        •   The Parties shall have until the proposed discovery cut-off date to complete
14
                            any depositions of rebuttal experts.
15
16           4.     FRCP 26(a)(2) Disclosures of Rebuttal Experts: May 21, 2022

17           5.     Dispositive Motions: July 14, 2022.
18
     . . .
19
     . . .
20
     . . .
21
22   . . .

23   . . .
24
     . . .
25
     . . .
26
27   . . .

28   . . .




                                                        -4-
          Case 2:21-cv-00129-KJD-VCF Document 24 Filed 08/02/21 Page 5 of 5


                                                                              If dispositive motions are filed, the deadline
                                                                              for filing the joint pretrial order will be
1         6.     Pre-Trial Order / Pre-Trial Disclosures: August 13, 2022.    suspended until 30 days after decision on
                                                                              the dispositive motions or further court
2                                                                             order.
          This Stipulation is made in good faith and not for the purpose of delay.
3
          DATED this 2nd day of August, 2021.
4
5    THE COTTLE FIRM                                 KAEMPFER CROWELL
6
7    By: /s/ Matthew D. Minucci                      By: /s/ Robert McCoy
     ROBERT W. COTTLE, ESQ.                          ROBERT MCCOY, ESQ.
8    Nevada Bar No. 4576
     MATTHEW D. MINUCCI, ESQ.                        Nevada Bar No. 9121
9    Nevada Bar No. 12449                            SIHOMARA L. GRAVES, ESQ.
     8635 South Eastern Avenue                       Nevada Bar No. 13239
10   Las Vegas, Nevada 89123                         1980 Festival Plaza
     Phone: (702) 722-6111                           Attorneys for Defendants
11   Facsimile: (702) 834-8555
12   Attorneys for Plaintiff

13                                                     IT IS SO ORDERED.

14
                                                       _____________________________________
15
                                                       UNITED STATES MAGISTRATE JUDGE
16                                                             8-2-2021
                                                       DATED:___________________________
17
18
19
20
21
22
23
24
25
26
27
28




                                                    -5-
